EXHIBIT 10.6
 
SECURITIES EXCHANGE AGREEMENT
 
This Securities Exchange Agreement (“Agreement”) is made and entered into as of
August 8, 2007 between JMAR Technologies, Inc., a Delaware corporation (the
“Company”), and Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”).
 
RECITALS
 
A.           Whereas, Laurus currently owns 120,000.4 shares of the Company’s
Series G Cumulative Convertible Preferred Stock (with a stated value of
$1,200,004) and 602,744.6 shares of Series I Cumulative Convertible Preferred
Stock (with a stated value of $6,027,446) (“the Preferred Stock”); and


B.           Whereas, the Company desires to issue 2,100,000 shares of its
Common Stock (the “Shares”) in exchange for a portion of the shares of Series G
and Series I Preferred Stock, on the terms and conditions set forth in this
Agreement;


Now, therefore, the parties agree as follows:


 
AGREEMENT


1.
EXCHANGE OF COMMON STOCK FOR PREFERRED STOCK.

 
1.1           Agreement to Exchange Shares.  At the Closing, the Company agrees
to issue to Laurus 2,100,000 shares of Common Stock (the “Shares”) in exchange
for and in cancellation of i) 2,220.4 shares of Series G Preferred Stock, with a
stated value of $22,204, and ii) 22,979.6 shares of Series I Preferred Stock,
with a stated value of $229,796.  Following this exchange, Laurus shall retain a
total of 117,780 shares of Series G Preferred Stock, with a stated value of
$1,177800, and 579,765 shares of Series I Preferred Stock, with a stated value
of $5,797,650.
 
1.2           Payment of Redemption Payments.  As a result of the payment of the
Shares, a total of $252,000 shall be applied to pay the monthly redemption
payments owing under the Preferred Stock in chronological order as follows: (i)
the remaining redemption amount owed for the month of November, 2007 under the
Series G Preferred Stock ($22,204), (ii) the monthly redemption amount
($122,178) owing under the Series I Preferred Stock for the months of November,
2007, and (iii) the remaining $107,618 to be applied to the monthly redemption
amount ($122,178) owing under the Series G Preferred Stock for the month of
December, 2007.
 
CLOSING.
 
Subject to the terms and conditions herein, the closing of the transactions
contemplated hereby (the "Closing") shall take place on the date hereof or at
such other time or place as the Company and Laurus may mutually agree (such date
is hereinafter referred to as the "Closing Date").
 


 
 

--------------------------------------------------------------------------------

 
 
2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company hereby represents and warrants to Laurus as follows:
 
2.1           Organization, Good Standing and Qualification.  The Company has
been duly incorporated and organized, and is validly existing in good standing,
under the laws of the State of Delaware.  The Company has the corporate power
and authority to enter into and perform this Agreement, to own and operate its
properties and assets, and to carry on its business as currently conducted and
as presently proposed to be conducted.
 
2.2           Due Authorization.  All corporate action on the part of the
Company necessary for the authorization, execution, delivery of, and the
performance of all obligations of the Company under this Agreement, including
the authorization, issuance and delivery of all of the Shares has been taken,
and this Agreement constitutes, valid and legally binding obligations of the
Company, enforceable in accordance with their respective terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or others laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (ii) the effect of rules of law governing the availability
of equitable remedies.
 
2.3           Valid Issuance of Stock. Upon delivery of the Shares at the
Closing, the Shares will be duly authorized and validly issued, fully paid and
nonassessable.
 
3.
REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF LAURUS.

 
Laurus hereby represents and warrants to, and agrees with, the Company as
follows:
 
3.1           Authorization.  This Agreement constitutes Laurus’ valid and
legally binding obligation, enforceable in accordance with its terms except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) the effect of rules of law governing the
availability of equitable remedies.  Laurus represents that it has full power
and authority to enter into this Agreement.
 
3.2           Purchase for Own Account.  The Shares to be issued to Laurus
hereunder will be acquired for investment for Laurus’ own account, not as a
nominee or agent, and not with a view to the public resale or distribution
thereof within the meaning of the 1933 Act (other sales pursuant to Rule
144(k)).
 
3.3           Disclosure of Information.  Laurus has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Shares to be received by Laurus
under this Agreement.  Laurus further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
issuance of the Shares and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to Laurus or to
which Laurus had access.
 
 
2

--------------------------------------------------------------------------------

 
3.4           Accredited Investor Status.  Laurus is an “accredited investor”
within the meaning of Regulation D promulgated under the 1933 Act.
 
4.
CONDITIONS TO LAURUS’ OBLIGATIONS AT CLOSING.

 
The obligations of Laurus under this Agreement are subject to the fulfillment or
waiver, on or before the Closing, of each of the following conditions:
 
4.1           Representations and Warranties True.  The representations and
warranties of the Company contained in Section 3 shall be true and correct on
the Closing with the same effect as though such representations and warranties
had been made on and as of the date of the Closing.
 
4.2           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein.
 
5.
CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING.

 
The obligations of the Company under this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:
 
5.1           Representations and Warranties.  The representations and
warranties of Laurus contained in Section 4 shall be true and correct on the
date of the Closing with the same effect as though such representations and
warranties had been made on and as of the Closing.
 
5.2           Performance.  Laurus shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein
 
6.
GENERAL PROVISIONS.

 
6.1           Survival of Warranties.  The representations, warranties and
covenants of the Company and Laurus contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of Laurus or the Company, as the case may
be.
 
6.2           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.
 
6.3           Governing Law.  This Agreement shall be governed by and construed
under the internal laws of the State of New York as applied to agreements among
New York residents entered into and to be performed entirely within New York,
without reference to principles of conflict of laws or choice of laws.
 
 
3

--------------------------------------------------------------------------------

 
6.4           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
copy of a signature page to this Agreement by facsimile transmission shall be
effective as delivery of a manually executed copy of this Agreement and shall be
effective and enforceable as the original.
 
6.5           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Company at the address as set forth on the signature page hereof and to Laurus
at the address set forth on the signature page hereto for, with a copy in the
case of Laurus to John E. Tucker Esq. 825 Third Avenue, New York, NY 10022,
facsimile number (212) 541-4434, or at such other address as the Company or
Laurus may designate by ten days advance written notice to the other parties
hereto.
 
6.6           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Securities Exchange
Agreement as of the date set forth in the first paragraph hereof.


 
JMAR Technologies, Inc.
 
By:  /s/ C. NEIL BEER
Name:  C. Neil Beer
Title:  Chief Executive Officer
Address:  10905 Technology Place
San Diego, California 92127
Laurus Master Fund, Ltd.
 
By:  /s/ EUGENE GRIN
Name:  Eugene Grin, Director
Address:                LAURUS MASTER FUND, LTD.
c/o Ironshore Corporate Services Ltd.
P.O. Box 1234 G.T., Queensgate House, South Church Street
Grand Cayman, Cayman Islands



 
4